Citation Nr: 1027902	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  06-11 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder, claimed as secondary to service-connected diabetes 
mellitus, type II, or due to Agent Orange exposure.

2.  Entitlement to service connection for coronary artery disease 
(CAD), claimed as secondary to service-connected diabetes 
mellitus, type II, or due to Agent Orange exposure.

3.  Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for chronic granulocytic 
leukemia (CGL), claimed as due to Agent Orange exposure.

5.  Entitlement to service connection for gout of the right and 
left foot, claimed as secondary to service-connected diabetes 
mellitus, type II, or secondary to CGL.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana. 

The issues of entitlement to service connection for hypertension, 
CGL, and gout of the feet are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will notify 
the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is 
against finding that a chronic disability of the eyes (other than 
refractory errors) were present in-service, that refractory 
errors of the eyes were subjected to a superimposed disease or 
injury which created additional disability, that any current 
disability of the eyes was caused or aggravated by military 
service including the Veteran's exposure to herbicides serving in 
the Republic of Vietnam, or that any current disability of the 
eyes was caused or aggravated by service connected type 2 
diabetes mellitus.

2.  The preponderance of the competent and credible evidence of 
record does not show that the Veteran was diagnosed with CAD at 
any time during the pendency of the appeal. 


CONCLUSIONS OF LAW

1.  A bilateral eye disorder was not incurred or aggravated 
during military service, it may not be presumed to have been so 
incurred, and it was not caused or aggravated by a service 
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309, 4.9 (2009).

2.  CAD was not incurred or aggravated during military service, 
it may not be presumed to have been so incurred, and it was not 
caused or aggravated by a service connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 (2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

Next, the Board finds that a letter dated in January 2005, prior 
to the April 2005 rating decision, along with the notice provided 
in a letter dated in March 2006 provided the Veteran with notice 
that fulfills the provisions of 38 U.S.C.A. § 5103(a) including 
notice of the laws and regulations governing disability ratings 
and effective dates as required by the United States Court of 
Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Moreover, even if the Veteran was not 
provided adequate 38 U.S.C.A. § 5103(a) notice prior to the 
adjudication of the claim in the April 2005 rating decision, the 
Board finds that providing the Veteran with adequate notice in 
the above letters followed by a readjudication of the claim in 
the March 2006 supplemental statement of the case, "cures" any 
timing problem associated with inadequate notice or the lack of 
notice prior to the initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 
F.3d at 1333-34.  Furthermore, even if the above letters did not 
provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds 
that this notice problem does not constitute prejudicial error in 
this case because the record reflects that a reasonable person 
could be expected to understand what was needed to substantiate 
the claims after reading the above letters as well as the rating 
decision and the statement of the case.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent in-service and post-service 
evidence including all private and VA medical records identified 
by the Veteran have been obtained, to the extent possible.  The 
claimant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims.  

The Board notes that, while the Veteran indicated he was referred 
to the VA Medical Center in Ft. Wayne, Indiana for treatment 
associated with his leukemia, those records are not currently in 
the claims folder and the Board finds that it has no duty to 
request these records before adjudicating the claim because the 
claimant specifically notified VA that they are not relevant to 
the current issues being adjudicated.  See Golz v. Shinkseki, 590 
F.3d 1317 (Fed. Cir. 2010) (holding that VA had no duty to 
request a Veteran's Social Security Administration (SSA) records 
when there was no specific allegation that the evidence, reports, 
or evaluations in conjunction with the SSA decision are relevant 
to the current claim and the SSA decision found in the record 
also does not identified testimony, documents, and/or medical 
reports relating to the Veteran's claim).  

Moreover, the Veteran was afforded VA examinations in December 
2004 and January 2005 which are adequate to adjudicate the claims 
because, after a review of the record on appeal and an 
examination of the claimant, the examiners provided medical 
opinions as to the origins of the claimant's disabilities and/or 
the diagnosis of the disability which opinions were based on 
citation to relevant evidence found in the claims file.  See 
38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate); McLendon v. Nicholson, 20 
Vet. App. 79, 84-86 (2006).

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  In 
addition, service connection may also be granted on the basis of 
a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  Service connection for cardiovascular-
renal disease may be established based on a legal "presumption" 
by showing that either manifested itself to a degree of 10 
percent or more within one year from the date of separation from 
service. 38 C.F.R. §§ 3.307, 3.309(a).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement 
of a current disability is "satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim."  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which suggests the possibility 
that the recent change amounts to a substantive change in the 
regulation.  For this reason, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which is more favorable to the claimant.

There also exists a presumption for certain diseases associated 
with exposure to herbicide agents, which may be presumed to have 
been incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide 
agent" means a chemical in an herbicide, including Agent Orange, 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.

For purposes of entitlement to VA benefits, the law provides that 
refractive errors of the eyes are congenital or developmental 
defects and not a disease or injury within the meaning of 
applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the 
absence of superimposed disease or injury, service connection may 
not be allowed for refractive error of the eyes even if visual 
acuity decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations 
specifically prohibit service connection for refractory errors of 
the eyes unless such defect was subjected to a superimposed 
disease or injury which created additional disability.  See 
VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) 
(Oct. 30, 1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, unless 
the defect was subject to a superimposed disease or injury).  
Myopia and presbyopia are refractive disorder.  See Dorland's 
Illustrated Medical Dictionary (28th Ed. 1994) at 1094.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Bilateral Eye Disease

To the extent that the Veteran is claiming service connection of 
a direct basis for the presbyopia diagnosed by the December 2004 
VA examiner, the Board finds that service connection for this eye 
disorder may not be granted on a direct basis because refractive 
errors of the eyes are congenital or developmental defects and 
not a disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.

The Board will next consider whether service connection is 
warranted for presbyopia due to a superimposed disease or injury 
which created additional disability under 38 C.F.R. §§ 3.303(c), 
4.9, and VAOPGCPREC 82-90.  In this regard, the Board notes that 
the in-service record is negative for a superimposed disease or 
injury.  Moreover, the Board finds these negative treatment 
records more competent and credible than any claim by the 
Veteran's and his representative to the contrary.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  Therefore, entitlement to service connection for 
presbyopia due to a superimposed disease or injury which created 
additional disability must also be denied.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(c), 4.9.  

To the extent that the Veteran is claiming service connection for 
any eye disorder based on the presumption afforded certain 
diseases associated with exposure to herbicide agents, the Board 
notes that Veteran has confirmed service in Vietnam during the 
Vietnam War era and is therefore presumed to have been exposed to 
herbicide agents.  The diseases for which service connection may 
be presumed to be due to an association with herbicide agents, 
however, do not include any eye-related diseases.  See 38 C.F.R. 
§ 3.309(e).  Therefore, the presumption is inapplicable here.  
See 38 C.F.R. § 3.309(e).  Service connection on the basis of 
presumptive exposure to herbicide agents, including Agent Orange, 
is therefore not warranted.  

As to in-service incurrence under 38 C.F.R. § 3.303(a) for any 
eye disorder other than presbyopia, such as the cataracts first 
diagnosed post-service in 2004, the Board notes that the Veteran 
is competent and credible to report on the fact that he sustained 
an eye injury while on active duty.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, the 
Board will concede that he had an eye injury while on active 
duty.  

However, service treatment records are negative for complaints, 
diagnoses, or treatment for any eye disorder.  Moreover, the 
Board finds these negative service treatment records more 
competent and credible than any claim by the Veteran's and his 
representative to the contrary.  See Maxson, supra.  Accordingly, 
entitlement to service connection for any eye disorder other than 
presbyopia, including cataracts, based on in-service incurrence 
must be denied despite the Veteran's claims of having injured his 
eyes while on active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) for any eye disorder other than presbyopia, such as 
the cataracts first diagnosed post-service in 2004, the Board 
finds that the length of time between the Veteran's separation 
from active duty in 1967 and first diagnosis of the cataracts in 
2004 to be compelling evidence against finding continuity.  Put 
another way, the almost 40 year gap between the Veteran's 
discharge from active duty and the first evidence of the claimed 
disorder weighs heavily against his claim.  See Maxson, supra; 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time period 
for which there is no clinical documentation of his low back 
condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's 
delay in asserting a claim can constitute negative evidence that 
weighs against the claim).

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that he 
had problems with seeing since service.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also 
acknowledges that the Veteran's representative is competent to 
give evidence about what he sees.  However, upon review of the 
claims folder, the Board finds that the Veteran's and his 
representative's assertions that the claimant has had his current 
cataracts since service are not credible.  In this regard, the 
Veteran and his representative's claims are contrary to what is 
found in the in-service and post-service medical records.  In 
these circumstances, the Board gives more credence and weight to 
the medical evidence of record, which is negative for complaints, 
diagnoses, or treatment for the claimed disorder for almost four 
decades following his separation from active duty, than the 
Veteran's and his representative's claims.  Therefore, 
entitlement to service connection for any eye disorder other than 
presbyopia, including cataracts, based on post-service continuity 
of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of 
the disability after service under 38 C.F.R. § 3.303(d) for any 
eye disorder other than presbyopia, such as the cataracts first 
diagnosed post-service in 2004, the Board notes that the record 
is negative for a medical opinion finding a causal association or 
link between the Veteran's disability and an established injury, 
disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability and 
events in service or an injury or disease incurred therein).  

As to the Veteran's and his representative's assertions that the 
claimant's eye disorder, other than presbyopia, including 
cataracts was caused by his military service, the Board finds 
that the Veteran is competent to give evidence about what he sees 
and feels and his representative is competent to give evidence 
about what he sees.  See Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  However, the Board finds that 
since special medical training and testing is required to 
diagnosis a chronic eye disorder neither the Veteran nor his 
representative are competent to provide a medical opinion that 
any current eye disorder of the claimant is due to his military 
service.  Id.

Based on the discussion above, the Board also finds that service 
connection for any eye disease except myopia including cataracts 
is not warranted based on the initial documentation of the 
disability after service because the weight of the competent and 
credible evidence is against finding a causal association or link 
between the post-service disorder and an established injury, 
disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

As for service connection under 38 C.F.R. § 3.310, for any eye 
disorder other than presbyopia, such as cataracts, the record on 
appeal is negative for medical opinion evidence showing that the 
Veteran's eye disorder was caused or aggravated by his service 
connected type 2 diabetes mellitus.  In fact, in a December 2004 
VA treatment record the optometrist specifically noted no 
evidence of diabetic retinopathy.  Moreover, the Veteran was 
afforded a VA examination in January 2005 where the examiner 
diagnosed him with "poorly controlled, non-Insulin-dependent 
diabetes mellitus without retinopathy, either eye." 
(Emphasis added).  These opinions are not contradicted by any 
other medical opinion of record.  See Colvin v. Derwinski 1 Vet. 
App. 171, 175 (1991) (VA may only consider independent medical 
evidence to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions).

As to the Veteran's and his representative's assertions, the 
Board acknowledges that the claimant is competent to give 
evidence about what he sees and feels and his representative is 
competent to give evidence about what he sees.  See Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.   
Nonetheless, the Board also finds that special medical training 
and experience is required to provide a competent and credible 
medical opinion as to a link between the Veteran's service 
connected type 2 diabetes mellitus and any current eye disorder.  
Id.  Therefore, since laypersons are not capable of opining on 
matters requiring medical knowledge, the Board finds that their 
opinions that an eye disorder was caused or aggravated by his 
service connected type 2 diabetes mellitus are not credible.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 
S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).   Moreover, for the reasons explained above, the 
Board finds more competent and credible the VA medical opinions 
outlined that opined that the claimant did not have diabetic 
retinopathy than these lay claims.  See Black v. Brown, 10 Vet. 
App. 297, 284 (1997) (in evaluating the probative value of 
medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical data). 

Therefore, entitlement to service connection for an eye disorder 
except presbyopia, including the cataracts first diagnosed post-
service in 2004, must be denied on a direct and a secondary 
basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310.

CAD

The Veteran claims he has CAD as a result of his Agent Orange 
exposure and/or diabetes mellitus, type II.  However, the 
Veteran's service treatment records are silent as to any 
complaints, treatment, or diagnoses related to CAD.  Indeed, the 
Veteran concedes he was never treated for this condition in the 
military.  Moreover, while the Veteran's post-service medical 
records show diagnosis and treatment for hypertension since 1983, 
they do not include any evidence indicative of a diagnosis of 
CAD.  In this regard, the Veteran was afforded a VA examination 
in January 2005 where the examiner noted the Veteran's history of 
hypertension since 1983 and diabetes since 2003.  The examiner 
again did not indicate a diagnosis of any other cardiovascular 
disease, to include CAD.  Furthermore, because diagnosing CAD 
requires special medical training, the Board finds that neither 
the Veteran nor his representative is competent to provide such a 
diagnosis.  See Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  

In light of the above, the Board must conclude that the 
preponderance of the competent and credible evidence of record 
does not show the Veteran being diagnosed with CAD at any time 
during the pendency of his appeal.  See Hickson, supra; McClain, 
supra.  Where there is no disability, there can be no entitlement 
to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, 
entitlement to service connection for CAD must be denied on a 
direct, presumptive, and a secondary basis.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310. 

Conclusion

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claims, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


ORDER

Service connection for a bilateral eye disorder is denied.

Service connection for CAD is denied.


REMAND

The Veteran claims his hypertension was caused by or aggravated 
by his service-connected diabetes mellitus, type II.  He also 
claims his leukemia, diagnosed as CGL, is due to Agent Orange 
exposure.  The Veteran further claims his leukemia and service-
connected diabetes mellitus, type II, caused or aggravated his 
gout of the feet. 

As to the claim of service connection for hypertension, the Board 
finds that a remand is required because the January 2005 VA 
examiner did not address whether the Veteran's diabetes mellitus, 
type II, aggravated his hypertension beyond the natural 
progression of the disease.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.310(a); see also Allen, supra; Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).  

As to the claim of service connection for CGL, the Board finds 
that a remand is also required because while the Veteran in a 
February 2007 statement reported that he was referred to the VAMC 
in Ft. Wayne, Indiana in connection with the treatment of his 
CGL, these records are not currently in the claims folder.  See 
38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (holding that VA records are considered part of the record 
on appeal since they are within VA's constructive possession).  
The RO should also take this opportunity to obtain VA outpatient 
treatment records from Marion, Indiana from February 2005 to the 
present.  Id.

Additionally, because the medical evidence clearly indicates a 
lengthy history of CGL and because it is conceded that the 
Veteran was exposed to Agent Orange while in the military, the 
Board concludes a remand for a VA examination is also necessary 
to confirm the type of leukemia the Veteran has and if there is 
any direct medical connection between that leukemia and Agent 
Orange exposure.  See 38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79, 84-86 (2006).

As to the claim of service connection for gout of the feet, the 
Veteran believes it is secondary to service-connected diabetes 
mellitus, type II, or in the alternative, secondary to his 
leukemia.  Moreover, while silent as to gout specifically, 
service treatment records indicate significant treatment for 
various bilateral foot problems, to include pes planus noted on 
entrance in April 1959, fractured metatarsals of the left foot 
requiring a walking cast in July 1959, removed toe nails in 
January 1964, and a September 1963 complaint of a sore heel.  

Therefore, the Board finds that a remand is required to provide 
the Veteran with a VA examination to ascertain if his gout was 
caused by one of his documented in-service foot injuries or 
caused or aggravated by one of his service connected 
disabilities.  See 38 U.S.C.A. § 5103A(d); McLendon, supra.  

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  Obtain the Veteran's medical records from 
the VA Medical Center in Marion, Indiana from 
February 2005 to the present and from the VA 
Medical Center in Ft. Wayne, Indiana from 
2004 to the present.  Because these are 
Federal records, efforts to obtain them 
should be ended only if it is concluded that 
the records sought do not exist or that 
further efforts to obtain those records would 
be futile.  If the records cannot be located 
or no such records exist, a memorandum of 
unavailability should be prepared and the 
Veteran should be provided with a copy of the 
memorandum.

2.  After obtaining the above records, to the 
extent available, the claims folder must be 
provided to the January 2005 VA hypertension 
examiner, or another competent examiner if 
that examiner is not available, and the 
examiner should be asked to issue an addendum 
to that examination specifically addressing 
whether it is at least as likely as not that 
the Veteran's hypertension was caused or 
aggravated by his service-connected 
diabetes mellitus, type II.  The examiner 
should also address whether it is at least as 
likely as not the Veteran's hypertension is 
directly attributable to any incident of his 
military service and whether it manifested 
itself to compensable degree in the first 
post-service year.  

It would be helpful if the examiner would use 
the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

3.  After obtaining the above records, to the 
extent available, schedule the Veteran for an 
appropriate examination for the claimed 
condition of CGL to determine the likely 
etiology of the disease, to include whether 
the disease is a direct result of Agent 
Orange herbicide exposure, or any other 
incident of the Veteran's military service.  
The claims folder must be provided to the 
examiner.  After a review of the record on 
appeal and an examination of the claimant, 
the examiner should confirm the type of 
leukemia found and state whether it is at 
least as likely as not that any current 
leukemia found is the result of in-service 
herbicide exposure or any other incident of 
service.  An opinion should also be provided 
as to whether it is at least as likely as not 
that leukemia had its onset within one year 
of service discharge.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

4.  After obtaining the above records, to the 
extent available, schedule the Veteran for an 
appropriate VA examination for his claimed 
gout of the feet to determine the extent and 
likely etiology of any foot condition(s) 
found.  The claims folder must be provided to 
the examiner.  After a review of the record 
on appeal and an examination of the claimant, 
the examiner should provide answers to the 
following questions:

*	Whether it is at least as likely as not 
the Veteran has any foot disability, 
including gout, directly caused by any 
in-service injury or event, to include 
his July 1959 left foot fracture, pes 
planus finding in April 1959, sore heel 
treatment in September 1963, and left 
toe nail removal in January 1964;
*	Whether it is at least as likely as not 
the Veteran has any foot disability, 
including gout, caused or aggravated 
by his service-connected diabetes 
mellitus, type II.   
*	Whether it is at least as likely as not 
the Veteran has any foot disability, 
including gout, caused or aggravated 
by his leukemia. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5.  After undertaking the above development, 
the Veteran should be provided with updated 
VCAA notice in accordance with the Court's 
holding in Dingess, supra; 38 U.S.C.A. 
§§ 5103, 5103A; and 38 C.F.R. § 3.159.

6.  The claims should thereafter be 
readjudicated.  If any of the claims remain 
denied, issue a supplemental statement of the 
case (SSOC) to the Veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002).


______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


